DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 04/19/2021 has been entered and carefully considered. Claims 1-2, 5, 7, 10-12, 15, 17 and 20-21 are amended.  Claims 1-21 have been examined and rejected.
Response to Amendment and Arguments
3.	Applicant’s arguments filed on 04/19/2021 with respect to rejections of claims 1-21 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 11 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Pocklington et al. (U.S. PGPub 2009/0228583).
As per claims 1, 11 and 21,

receiving data associated with a plurality of individual conversations between one or more users using one or more user devices; modeling individual conversation threads based on the data (Bern see para 0074, 0078, fig. 3 and 6 conversation module collect the needed data, such as the various IDs like IMI, PMI, CID, TID and the like, from emails passing through the UEP platform and software stack shown in fig. 4A, and work with other components of the UEP platform, such as those in the UEP stack, the conversation manager may use these IDs along with other data to link email messages together and relate them to build the virtual single conversation).
extracting features from the modeled conversation threads; and linking the conversations based on the extracted features to create a global conversation thread, wherein the individual conversations occur on different platforms and the global conversation thread includes content from the different platforms (Bern see para 0078, UEP groups the extracted emails and formats the virtual conversations to make a conversation thread look to the user like a forum-style conversation when a second user, such as user21 signs in to a UEP-based service provider for the first time, UEP does the same thing, creating virtual conversations out of the various messages in user21's inbox, Phase II of building a virtual single conversation starts, next step that 
Bern fails to exclusively teach 
wherein the step of linking the conversations based on the extracted features further comprises identifying overlapping conversations by comparing proximity of the extracted features including timing proximity, intent proximity, and role pattern proximity, wherein the conversations occur on different platforms and the global conversation thread includes content from the different platforms.
In a similar field of endeavor Pocklington teaches wherein the step of linking the conversations based on the extracted features further comprises identifying overlapping conversations by comparing proximity of the extracted features including timing proximity, intent proximity, and role pattern proximity (Pocklington see para 0023, each user's email traffic can be recorded to include header information (sender, receiver, other recipients, date and time sent or received, subject, etc.) and content, if desired. Statistics, summary data or other data of communications with another user, device, process, group of users, organization, or other entity can be maintained. Such data can include the frequency of corresponding with another user, the time intervals between 
wherein the conversations occur on different platforms and the global conversation thread includes content from the different platforms (Pocklington see para 0018, an email system may be organized as a point-of-presence (POP3) or Internet Message Access Protocol (IMAP) system with a local or remote email server. The email system can support message formats and protocols such as Multipurpose Internet Mail Extensions (MIME), Simple Mail Transfer Protocol (SMTP), etc. A text messaging system can use cell phone or wireless data connections to handheld devices that comply with standards such as Global System for Mobile Communications (GSM) and include Short Message Service (SMS), Multimedia Messaging Service (MMS)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern with the teaching of Pocklington as doing so would provide an efficient way for organizing and presenting messages by aggregating messages from different messaging channels between a set of users into continuous conversation threads by processing an electronic communication and obtaining intention data, wherein the intention data indicates an intent of a user with respect to the user's electronic communications (Pocklington see para 0008).

6.	Claims 2, 6, 12 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Pocklington et al. (U.S. PGPub 2012/0124147) in view of LeVasseur et al. (U.S. PGPub 2007/0005715).

Bern in view of Pocklington teaches the method of claim 1, yet fails to exclusively teach wherein the modeling the individual conversation threads includes representing an entity as a node and connecting the entities that have a conversation.  
In a similar field of endeavor LeVasseur teaches 
wherein the modeling the individual conversation threads includes representing an entity as a node and connecting the entities that have a conversation (LeVasseur , fig. 35, 36 para 447, 463, as shown in fig. 35 and 36 conversational structure,  messages and participants named in the figure the threading methods Person X as a node originates a message to recipients Person Y and Person Z, sub-conversations are identified programmatically by effectively traversing the tree structure shown in fig. 35, a separate sub-conversation may be generated for each reply to the original e-mail message, or for each branch emanating from the original (parent) e-mail message, branches that include less than some threshold number of e-mail messages or transactions may be excluded, or may be grouped with other branches to form sub-conversations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Pocklington with the teaching of LeVasseur as doing so would provide an efficient method for automatically aggregate electronic communication message into a threaded organization of conversation and plurality of sub-conversations (LeVasseur see para 0029 and 0030).


Bern in view of Pocklington in view of LeVasseur teaches the method of claim 2, wherein the entity is an individual (LeVasseur, fig. 35, 36 para 447, 463, as shown in fig. 35 and 36 conversational structure, messages and participants named in the figure the threading methods Person X as a node originates a message to recipients Person Y and Person Z).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Pocklington witht the teaching of LeVasseur and the motivation for doing so would be the same as the motivation described above in relation to claims 2 and 12.

7.	Claims 3-4 and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Pocklington et al. (U.S. PGPub 2009/0228583) in view of LeVasseur et al. (U.S. PGPub 2007/0005715) in view of Palay (U.S. PGPub 2013/0218896).
As per claims 3 and 13,
Bern in view of Pocklington in view of LeVasseur teaches the method of claim 2, yet fails to exclusively teach wherein the extracted features comprise basic features and specific features.  
In a similar field of endeavor Palay teaches wherein the extracted features comprise basic features and specific features (Palay see para 0068-0071, as shown in fig. 4B illustrates a schematic illustration of an exemplary conversation 420 including four messages and an exemplary Simulated Data Structure 422 (basic and specific 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Pocklington in view of LeVasseur with the teaching of Palay as doing so would provide an efficient way for organizing, storing and indexing messages of electronic communications as conversations (Palay see para 0029).

As per claims 4 and 14,
 	Bern in view of Pocklington in view of LeVasseur in view of Palay teaches the method of claim 3, wherein the basic features comprise classifications of the entities or topic of conversation (Palay see 0197 11B. But the list of conversations 1120 has been replaced by a conversation view 1130 that includes a plurality of representations of messages associated with a selected conversation from the list of conversations 1120 in fig 11B, on top of the list of messages are the conversation's topic "Topic 2" 1132, all the user-defined labels 1134 associated with the conversation and a "Compact All Messages" button 1136 for compacting).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of 

8.	Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Pocklington et al. (U.S. PGPub 2009/0228583) in view of LeVasseur et al. (U.S. PGPub 2007/0005715) in view of Palay (U.S. PGPub 2013/0218896) in view of Shvarts et al. (U.S. PGPub 2014/0236695).
As per claims 5 and 15,
Bern in view of Pocklington in view of LeVasseur in view of Palay teaches the method of claim 3, yet fail to teach wherein the specific features comprise transaction details associated with a financial transaction.
In a similar field of endeavor Shvarts teaches wherein the specific features comprise transaction details associated with a financial transaction (Shvarts see para 0029, conversation or communication thread as used herein can include a conversation exchange involving a transaction from the same vendor and user, such as from a vendor server and via a client device, a conversation exchange could originate from a user submitting a purchase as a ticketed item for checkout, and an additional message could be generated following up with a receipt and/or shipment notice, which could be from the vendor of the item. Any number of conversational exchanges could then follow between a customer and/or vendor as part of the same conversation or communication thread).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of 

9.	Claims 7 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Pocklington et al. (U.S. PGPub 2009/0228583) in view of LeVasseur et al. (U.S. PGPub 2007/0005715) in view of Hare et al. (U.S. PGPub 2010/0169888).
As per claims 7 and 17,
Bern in view of Pocklington in view of LeVasseur teaches the method of claim 2, yet fails to teach wherein the entity is a job role encompassing multiple individuals, wherein the multiple individuals have the same job role.  
In a similar field of endeavor Hare teaches wherein the entity is a job role encompassing multiple individuals, wherein the multiple individuals have the same job role (Hare, see para 0213, Party may represent a person, a computer program, an organization, or any combination of the foregoing, a Party may own or view Content, participate in threads, send and receive mail, addition to the common Entity properties, Party properties include Name, type of Party such as Person, Program, Organization, Role, Group, Team, Position etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Pocklington in view of LeVasseur with the teaching of Hare as doing so would provide 

10.	Claims 8-10 and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Pocklington et al. (U.S. PGPub 2009/0228583) in view of Hare et al. (U.S. PGPub 2010/0169888).
As per claims 8 and 18 
Bern in view of Pocklington teaches the method of claim 1, yet fails to teach wherein the extracted features comprise meta data.
In a similar field of endeavor Hare teaches wherein the extracted features comprise meta data (Hare see para 0045, fig. 4 shows Process Thread 400 is associated with different types of mails, organized under the subtype ThreadMail 402, include a Kickoff Mail that represents the beginning of this particular thread, as well as other ThreadMails that represent other emails connected to this thread, process Thread 400 is also associated with different parties, which may include an Owner Party, any number of Required Parties, and an Optional Party, also be associated with various forms, triggers, and content, organized under the subtypes Form 406, Trigger 408, and ContentWrapper 410, various sub-threads 412).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Pocklington with the teaching of Hare as doing so would provide an efficient way of maintaining a uniform record of process threads representing a collaborative process of 

As per claims 9 and 19,
Bern in view of Pocklington in view of Hare teaches the method of claim 8, wherein the meta data comprises identifying information of the users (Hare, see para 0213, Party may represent a person, a computer program, an organization, or any combination of the foregoing, a Party may own or view Content, participate in threads, send and receive mail, addition to the common Entity properties, Party properties include Name, type of Party such as Person, Program, Organization, Role, Group, Team, Position etc).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Pocklington with the teaching of Hare for the same motivation as described in relation to claim 8.

As per claims 10 and 20,
Bern in view of Pocklington in view of Hare teaches the method of claim 8, wherein the meta data comprises a date range and an average duration of the plurality of conversations (Hare see para 0134, thread may provide a complete record of what happened/is happening in the process, in addition to the common Entity properties and behaviors, thread entities can support properties including, Start date/Time, Due date/Time (end date and time) (duration), Result).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457